On December 15, 2016, and pursuant to Gov.Bar R. V(14)(A), the Board of Professional Conduct filed with this court a certification of default, alleging that respondent, Ken Jones, failed to file an answer to a formal complaint pending before the board. Respondent did not file a response.
Upon consideration thereof and pursuant to Gov.Bar R. V(14)(B)(1), it is ordered that this matter is dismissed pursuant to Disciplinary Counsel v. Harris, 137 Ohio St.3d 1, 2013-Ohio-4026, 996 N.E.2d 921. It is further ordered that this matter is referred to the Board on the Unauthorized Practice of Law for further proceedings.
Fischer, J., dissents.